Citation Nr: 1753273	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-11 029	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for multilevel spondylosis and discogenic changes with annular tear at L5-S1, prior to May 1, 2017, and a rating in excess of 20 percent, thereafter.

2.  Entitlement to a rating in excess of 30 percent for right foot drop and right leg muscle atrophy, associated with multilevel spondylosis and discogenic changes with annular tear at L5-S1, prior to May 1, 2017, and a rating in excess of 20 percent, thereafter.

3.  Entitlement to a rating in excess of 10 percent for neuropathy and radiculopathy of the left lower extremity, associated with multilevel spondylosis and discogenic changes with annular tear at L5-S1.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964, and from September 1965 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of this proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran was last afforded VA examinations of his disabilities on appeal in July 2016.  In June 2017, the Veteran testified that his conditions had worsened.  See Hearing Transcript, 4, 33 (June 5, 2017).  As the evidence of record suggests that the Veteran's symptoms may have worsened, a remand is necessary to provide him with more contemporaneous VA examinations to assess his disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Prior to scheduling these examinations, the AOJ should locate and associate with the claims file any outstanding relevant treatment records. 

The Board observes that the issue of entitlement to a TDIU is inextricably intertwined with the other claims being remanded; consequently, this claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran/representative to identify any outstanding VA and private treatment records related to the claim on appeal that they would like considered.  The identified records should be sought.

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and severity of his service-connected multilevel spondylosis and discogenic changes with annular tear, right foot drop and right leg muscle atrophy (associated with his service-connected spondylosis), and neuropathy and radiculopathy of the left lower extremity (also associated with his service-connected spondylosis).

The examiner is specifically requested to address the functional impact of the Veteran's service-connected disabilities. 

3.  After completing any additional development deemed necessary, re-adjudicate the issues on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




